Citation Nr: 0808516	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  06-10 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a bilateral inguinal hernia repair.


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 2001 to 
December 2005. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
RO, which granted service connection for residuals of a 
bilateral inguinal hernia repair, and assigned a 
noncompensable initial disability rating.  Subsequently, by 
way of a March 2006 statement of the case (SOC), the RO 
increased the initial rating for the hernia disability to 10 
percent as of the date of his initial claim of service 
connection.  The veteran continues to appeal for the 
assignment of a higher initial evaluation. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his disability, residuals of a 
bilateral inguinal hernia repair, is more severe than 
reflected in the current 10 percent rating.  In a March 2006 
statement submitted with his VA Form 9, he contends that his 
disability causes him excessive pain which in turn prevents 
him from performing simple everyday tasks such as general 
cleaning, sweeping, vacuuming, mowing the lawn, and getting 
into bed.  

After a thorough review of the claims folder, the Board finds 
that the record is not sufficiently developed to ensure an 
informed decision.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
(SMRs) are incomplete.  The claims file contains SMRs through 
September 2005 but none thereafter.  Neither medical 
treatment records from the veteran's last three months of 
service, if any, nor his separation examination report are 
associated with the claims file.  On remand the RO should 
obtain any missing SMRs.  

Additionally, the Board observes that there are no post-
service medical records in the file.  On remand the RO should 
ask the veteran to identify or submit records of any medical 
treatment he has received since separation from service.  

The duty to assist also includes providing a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  The Court has held that when a 
veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  Olson v. Principi, 3 Vet. 
App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992)); see 38 C.F.R. § 3.327. 

In this instance, the veteran was afforded a VA examination 
in July 2005, during active duty, as part of his 
participation in the Benefits Delivery at Discharge (BDD) 
program.  He has not, however, been given a medical 
examination since his separation from service in December 
2005.  The Board finds the July 2005 examination report and 
the SMRs through September 2005 are inadequate to evaluate 
the severity of the veteran's condition.  Therefore, on 
remand the veteran should be provided with a new VA 
examination.

Additionally, in July and December 2006, non-duplicative 
service medical records reflecting hernia treatment were 
received at the RO, and later forwarded to the Board in 
December 2007.  38 C.F.R. §§ 19.31, 19.37, 20.1304.  On 
remand, this relevant evidence should be considered by the RO 
in the first instance.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's complete SMRs for 
his entire period of service, including 
the separation examination report.  See 38 
C.F.R. § 3.159(c)(2).

2.  Ask the veteran to identify and 
authorize the release of any and all 
records of treatment for residuals of a 
bilateral inguinal hernia repair from 
December 2005 to the present.  Obtain all 
records for which adequate identification 
and authorization is received.

3.  Thereafter, schedule the veteran for 
an appropriate VA examination to determine 
the current manifestations and severity of 
his service-connected disability, 
residuals of a bilateral inguinal hernia 
repair.  The entire claims folder and a 
copy of this REMAND must be made available 
to the examiner prior to the examination. 
Any appropriate testing should be 
conducted, and the results reviewed, prior 
to the final opinion. The examiner should 
describe all findings in detail, and 
should explain the rationale for any 
conclusions reached.  

4. After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated. 
All new evidence received since the 
issuance of the March 2006 SOC should be 
considered.  If the claim remains denied, 
a supplemental statement of the case 
should be provided to the veteran. Then, 
the appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

